Case 3:20-cv-00098-REP Document 16 Filed 02/14/20 Page_1of 1 PagelD# 335
ResetForn | |  PrintForm |

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 3:20cv98 , Case Name _ Steves and Sons, Inc. v, JELD-WEN, Inc.
Party Represented by Applicant: Plaintiff, Steves and Sons, Inc.

 

 

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) Kortney Kloppe-Orton

Bar Identification Number 00794104 State Texas

Firm Name Pipkin & Kloppe-Orton, LLP

Firm Phone # _210-731-6495 Direct Dial # 210-601-4818 FAX # 109-293-2139

E-Mail Address kkloppe@pipkiniawsatx.com
Office Mailing Address 10001 Reunion Place, Suite 640, San Antonio, Texas 78216

 

 

Name(s) of federal court(s) in which I have been admitted USDC Western and Northern Districts of Texas, Sth Court of Appeals

1 certify that the rules of the federal court in the district in which | maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

x

lam am not a full-time employce of the United States of America, and if so, request exemption from the admission fee,
)

     

(Applicant’s Signature)
I, the undersigned, do certify that | am a member of the bar of this Court, not related to the applicant; that 1 know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant’s personal statement. | affirm that his/her personal and professional character and standing are good, and

petition the court to admit the applicant pro a aan
 I4- 2020

 

 

 

(Signature) (Date)
Maya M. Eckstein 41413
(Typed or Printed Name) (VA Bar Number)
Court Use Only:
Clerk’s Fee Paid or Exemption Granted
The motion for admission is GRANTED or DENIED

 

 

(Judge’s Signature) (Date)
